      Case 2:20-cv-00632-KJM-AC Document 24 Filed 01/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHET PRUITT,                                      No. 2:20-cv-632 KJM AC P
12                       Plaintiff,
13            v.                                        ORDER REFERRING CASE TO POST-
                                                        SCREENING ADR PROJECT AND
14    MANJULA BOBBALA, et al,                           STAYING CASE FOR 120 DAYS
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel. Defendants have waived service

18   of process. ECF Nos. 18, 21, 23.

19          The undersigned is referring all post-screening civil rights cases filed by state inmates to

20   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

21   cases more expeditiously and less expensively. No defenses or objections shall be waived by

22   participation.

23          As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

24   claim. Accordingly, the court stays this action for a period of 120 days to allow the parties to

25   investigate plaintiff’s claims, meet and confer, and then participate in a settlement conference.

26   ////

27   ////

28   ////
                                                        1
     Case 2:20-cv-00632-KJM-AC Document 24 Filed 01/27/21 Page 2 of 3


 1            There is a presumption that all post-screening prisoner civil rights cases assigned to the
 2   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s
 3   claims and speaking with plaintiff’s counsel, and after conferring with defense counsel’s
 4   supervisor, defense counsel in good faith finds that a settlement conference would be a waste of
 5   resources, defense counsel may move to opt out of this pilot project. Plaintiff may move to opt
 6   out of this pilot project if, after conferring with defense counsel, plaintiff’s counsel in good faith
 7   finds that a settlement conference would be waste of resources. A motion to opt out must be
 8   filed within sixty days of the date of this order.
 9            Once the settlement conference is scheduled, at least seven days prior to the conference,
10   each party shall submit to the settlement judge a confidential settlement conference statement.
11   The parties’ confidential settlement conference statements shall include the following: (a) names
12   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short
13   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts
14   made to investigate the allegations; and (e) a discussion of the efforts that have been made to
15   settle the case. The parties shall e-mail their settlement conference statements to the settlement
16   judge’s e-mail box for proposed orders, available on the court’s website.
17            In accordance with the above, IT IS HEREBY ORDERED that:
18            1. This action is stayed for 120 days to allow the parties an opportunity to settle their
19   dispute before the discovery process begins. Except as provided herein or by subsequent court
20   order, no other pleadings or other documents may be filed in this case during the stay of this
21   action. The parties shall not engage in formal discovery, but the parties may elect to engage in
22   informal discovery.
23            2. The parties shall file any motion to opt out of the Post-Screening ADR Project no
24   more than sixty days from the date of this order.
25            3. At least seven days prior to the settlement conference, each party shall submit a
26   confidential settlement conference statement, as described above, to the settlement judge. The
27

28   1
         If the case does not settle, the court will set a date for the filing of a responsive pleading.
                                                             2
     Case 2:20-cv-00632-KJM-AC Document 24 Filed 01/27/21 Page 3 of 3


 1   parties shall e-mail their settlement conference statements to the settlement judge’s proposed
 2   orders e-mail address.
 3          4. If a settlement is reached at any point during the stay of this action, the parties shall
 4   file a Notice of Settlement in accordance with Local Rule 160.
 5          5. The parties remain obligated to keep the court informed of their current addresses at
 6   all times during the stay and while the action is pending. Any change of address must be reported
 7   promptly to the court in a separate document captioned for this case and entitled “Notice of
 8   Change of Address.” See L.R. 182(f).
 9   DATED: January 26, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
